Citation Nr: 1124632	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-28 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  His decorations include the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, outpatient treatment records from the Johnson City Vet Center dated from February 2008 to November 2008 shows that the Veteran was said to have severe social occupational impairment due to his PTSD.  As such, the issues before the Board are as set forth above.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

CONCLUSION OF LAW

The criteria for a 50 percent disability rating for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letter dated in December 2008 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  He was also provided with the requisite notice with respect to the Dingess requirements.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran's service-connected PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Such disorders are rated under the General Rating Formula for Mental Disorders, which provides that:

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran was awarded service connection for PTSD by rating action dated in April 2003, at which time a disability rating of 30 percent was assigned.  In February 2004, the 30 percent disability rating was confirmed and continued by the RO.  In December 2008, the Veteran submitted a claim for an increased disability rating for his service-connected PTSD.

Outpatient treatment records from the Johnson City Vet Center dated from February 2008 to November 2008 shows that the Veteran was treated intermittently for symptoms associated with chronic severe PTSD.  During the course of treatment, he was said to experience severe numbing of emotion with severe social and occupational impairment.  He also exhibited gross use of avoidance and internalization.  He had anxiety and would easily trigger anger towards others.  He would have little insight and poor impulse control when feeling threatened or vulnerable.  He was said to have a great deal of sadness.  He would need medication for his mood and to sleep.  He was said to not be employable for a 40 hour per week job or one that called for supervision or close interaction with others.  He was said to be employed part time with the National Park Service.

VA outpatient treatment records dated from October 2008 to July 2009 show that the Veteran was said to have exhibited mild symptoms associated with sadness, pessimism, worthlessness, loss of energy, loss of appetite, fatigue; moderate symptoms of past failure, loss of pleasure, guilty feelings, self-dislike, loss of interest, indecisiveness, changes in sleeping pattern, irritability, concentration difficulty, loss of interest in sex; and severe symptoms of punishment feelings, self-criticalness, crying, and agitation.  Mental status examination revealed good grooming and hygiene, fair eye contact, and increased psychomotor activity.  Speech was spontaneous with normal rate, quality, and volume.  Mood was dysphoric with a blunted mood congruent affect.  Thought processes were logical and goal directed and thought content was without suicidal or homicidal ideation or auditory or visual hallucinations.  There was paranoia with no delusional content.    Immediate, recent, and remote memory was impaired as he was able to detail recent and remote events with difficulty.  Concentration and attention was impaired.  He appeared to exhibit average intelligence and fund of knowledge.  Abstract ability was intact as he was able to converse in complex thought processes.  He was shown to have good insight and judgment.  The diagnosis was PTSD, and a GAF score of 45 was assigned.

A VA PTSD examination report dated in February 2009 shows that the Veteran was felt to have been reliable for the purposes of the examination.  The Veteran reported experiencing poor concentration and restlessness.  He would see images of things he did while in Vietnam.  He remained bothered by the things he did in Vietnam, and would go to counseling at the Veterans Counseling Center routinely.  He described that his symptoms had increased in severity over the last two to three years.  His sleep was said to be better on medications that and his nightmares had diminished. 

He reported that he had worked at a paper mill for 36 years, but that he quit in 2002 because he could no longer take it.  He added that he hated to have others tell him what to do.  He felt that his PTSD interfered with his occupational functioning, but denied that there had been any lost time from work.  After leaving the paper mill, he found that he could not stand sitting around at home, so he began working for the Forest Service at minimum wage.  He did this for four years, and then went to work at a friend's parts shop.  He then went back to the Forrest Service in 2008, but was laid off in October.  He decided to stay at home but once again became restless, with increased difficulties with anxiety and poor concentration, so he recently went back to the parts shop to work.

In terms of current relationships and family life, the Veteran reported that he had been married for 31 years in his second marriage.  He and his spouse had three grown sons, one of whom lives with them.  He described his spouse as his best and only friend.  Despite her support, he would occasionally "go off on her" due to his extreme irritability.  Nevertheless, he described a good relationship with his spouse and sons.  He would occasionally talk with his one brother by phone, and his mother was said to be in a nursing home and emotionally unavailable to him.  He reported having no other friends.  He and his spouse would attend church, and fairly rarely socialize with two other couples known from church.  He felt somewhat estranged from group settings.  He seldom accompanied his wife to the store.  He would participates in no volunteer activities.  He reported significant road rage.  He would carry a gun in his car.  He would speak only rarely on the phone and would become upset with enunciators.

In terms of recreational and hobby activity, he would work on landscaping around his house and tried to work on his 1967 automobile, but would find that he had a great deal of difficulty concentrating and, therefore, had stopped doing this.  He also tried to read but had difficulty concentrating.  He had a dog that had been a good companion, but the dog had recently gone missing.

There had been no episodes of physical violence, although there have been verbal altercations at work.  There had been no suicide attempts.  Since last examined, his occupational functioning could be described as somewhat impaired.  His psychosocial functioning was also impaired, in that he experienced a sense of estrangement, withdrawal, and of being a loner.

Mental status examination revealed that the Veteran appeared his stated age.  His grooming was adequate, and he had no irregular mannerisms.  He would make adequate eye contact.  Speech was normal in rate, rhythm, tone and volume. Although reserved, he was able to form a relationship with the examiner.  He displayed a sense of humor during the interview.  He described his mood as not very good.  He related this to being worried about his sons and his financial status. His overall affect was extremely reserved.  He was oriented to person, place, time and situation.  Intelligence was not formally tested, but based on history, educational achievement, and current language skills, and estimated to be average.  He did not report any depressed mood.  He stated instead that he was worried.  He denied hopelessness, guilt, worthlessness, or suicidal ideation.  He specifically denied any suicidal or homicidal intent or plan.  He endorsed anxious mood.  He stated that he always felt on the edge.  He endorsed muscle tension and worry.  He did not report any paranoid ideation, nor did he report any ritualistic behavior.  He would line things up and keep them orderly at work simply to keep himself busy and distracted from his thoughts.  He denied any panic attacks.  He did not describe impaired impulse control.  Thought processes were goal directed, logical and coherent.  There were no signs of psychosis.  He denied auditory hallucinations.  He initially denied visual hallucinations, but then stated that he would frequently see things he had done in Vietnam.  He denied ideas of reference and thought broadcasting or insertion.  There were no delusions present.  Judgment for hypothetical situations was intact.  His insight into his current life was apparent.  Remote memory was grossly intact.  Short term recall was intact.  He was somewhat concrete in his abstraction of proverbs.  He continued to describe symptoms of PTSD related to military duty trauma previously documented.  

In terms of re-experiencing, the Veteran reported that his intrusive recollections were usually triggered by environmental stressors such as sounds or smells.  They would come in groups, and he stated that he had them at least several times a month.  He would have more frequent intrusive dreams, but with the recent addition of his psychiatric medications, these had decreased to five or six times a year.  He used to have flashbacks, but stated that these were no longer a problem.  He continued to have significant exposure distress.  When these memories would come, he would become tense and sometimes have palpitations, but no panic attacks.

In terms of avoidance and numbing, the Veteran worked to avoid all memories of Vietnam.  He endorsed a sense of constant emotional numbing.  He denied having any amnesia, stating that he remembered almost everything.  He had a severe sense of estrangement in any social group in which he tried to participate.  He had no difficulty with expressing emotions such as love to his wife and his sons, but had difficulty with any displays of affection outside of his immediate family.  He was surprised to have lived this long since returning home from Vietnam.

In terms of arousal, he reported that before starting on his medication, he had been sleeping four to five hours a night with sleep disturbed by nightmares and restlessness.  He would now sleep up to eight hours with the medications.  He continued to have a severe degree of irritability, as previously reported through his interactions with his wife and through his interactions at work.  He reported significant difficulty with concentration, saying that this was one of his biggest problems.  He could no longer concentrate on a book or work on his car.  He would  not check the locks on his house when going to bed or worry about sounds outside, because he would sleep with a gun by his bed.  When he is in a public place, he would be constantly watching his back and looking around him. He endorsed a moderate to severe startle reflex if unexpected loud sounds occurred.

He described that his occupational functioning was impaired greatly by the irritability he experienced.  His social functioning was affected by his sense of not belonging.  Dignostic testing revealed significant depression.

The examiner provided a diagnosis of PTSD.  A GAF score of 48 was assigned.  He was said to have impairment in the social and vocational arenas.  The examiner found moderate impairment from an occupational point of view.  It was noted that the Veteran had self selected the type of employment in which he could become involved in an attempt to find those jobs which would minimize his PTSD symptoms.  It could be hypothesized from his previous work experience that he would have at least moderate to severe impairment in a work environment that involved more interaction with other people. The examiner also found that the Veteran had moderate to severe impairment from a social functioning viewpoint, particularly caused by his sense of estrangement and difficulty talking to others.  The prognosis for improvement was considered limited given the longevity of his symptoms.

As discussed above, a 50 percent disability rating requires that occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Veteran has described experiencing difficulty concentrating, anxiety, sleep problems, intrusive thoughts, recurrent nightmares, and increased being startle reflex.  In February 2009, he was found to have a moderate degree of difficulty with intrusive recollections, exposure distress, avoidance and numbing, estrangement,  restricted affect, irritability, and hypervigilence.  The Veteran's GAF scores since filing his claim for an increased disability rating have ranged from 45 to 48, which is indicative of a disability that is manifested by serious symptoms, with serious impairment in social and occupational functioning.  The Board finds that such serious impairment is generally commensurate with the rating criteria for a 50 percent disability rating under Diagnostic Code 9411.  Although he does not exhibit all of the symptomatology consistent with a 50 percent disability rating, the Board finds that overall the Veteran's disability picture more nearly approximates that which allows for a 50 percent disability rating.

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 50 percent may be assigned under the rating criteria.  After a review of the evidence of record, the Board concludes that the Veteran's psychiatric disabilities are not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  As such, the medical evidence contains no support for the assignment of a 70 percent disability rating.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In any case, in his September 2009 notice of disagreement, the Veteran, himself, indicated that his disability should be rated at 50 percent.  

Accordingly, the Board finds that overall disability picture most closely approximates the criteria for a 50 percent disability rating.  As noted above, based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained relatively constant throughout the course of the period on appeal and as such staged ratings are not warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased disability rating of 50 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A 50 percent disability rating for service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

As was noted in the Introduction section of this decision, a remand is required in this case as to the issue of entitlement to a TDIU, which has been raised by the record in association with the Veteran's increased disability rating for PTSD.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As noted above, outpatient treatment records from the Johnson City Vet Center dated from February 2008 to November 2008 shows that the Veteran was said to experience severe occupational impairment.  The February 2009 VA examination report shows that his occupational functioning was impaired greatly by the irritability he experienced.  As such, the issue of entitlement to TDIU has been raised at the time that the Veteran was challenging the assigned disability rating for the service-connected PTSD.  Therefore, the claim of TDIU is part and parcel with the original claim and is properly before the Board.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  The Board notes that at present, the Veteran meets the schedular criteria for consideration for TDIU.  In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's non-service-connected disabilities nor his advancing age may be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In view of the fact that the Board has determined herein that a TDIU claim has been raised by the record, the RO has not had an opportunity to consider the issue yet.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the Veteran's claims file and ensure that all appropriate development actions have been conducted and completed in full, and that no other notification or development action is required.  In this regard, the RO shall consider whether a VA examination (or examinations) and/or social and industrial survey is necessary to provide a full and fair decision.  

2.  The RO/AMC will then readjudicate the Veteran's TDIU claim.  The RO If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


